Citation Nr: 1100744	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  08-26 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for service-
connected radiculopathy in the right lower extremity.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The Veteran appellant had active service in the United States 
Marine Corps from January 1980 to February 1987.  This case 
originally came before the Board of Veterans' Appeals (Board) on 
appeal of a November 2007 rating decision issued by the above 
Regional Office (RO) of the Department of Veterans Affairs (VA) 
that, in part, denied the appellant's claims of entitlement to 
increased evaluations for his lumbar spine-related disabilities, 
including right lower extremity radiculopathy.

In April 2010, the Board remanded the case for additional 
development.  The case has now been returned to the Board for 
appellate review.


FINDINGS OF FACT

Throughout this appeal, the Veteran's radiculopathy of the right 
lower extremity has been manifested by no more than mild 
disability.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent have not 
been met for the appellant's radiculopathy of the right lower 
extremity.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, and 5107 
(West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 
4.2, 4.3, 4.7, 4.10, 4.124, 4.124a, Diagnostic Code 8520 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's 
duty to notify and assist claimants in substantiating their 
claims for VA benefits, as codified in pertinent part at 
38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Proper notice from VA must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1) (2010).  This notice must 
be provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In 
addition, the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Dingess v. Nicholson, 19 Vet. App. 473 
(2006), requires more extensive notice in claims for 
compensation, e.g., as to potential downstream issues such as 
disability rating and effective date.

In a claim for increase, the VCAA requirement is generic notice, 
that is, the type of evidence needed to substantiate the claim, 
namely, evidence demonstrating a worsening or increase in 
severity of the disability and the effect that worsening has on 
employment and earning capacity, as well as general notice 
regarding how disability ratings and effective dates are 
assigned.  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009).  See Dingess v. Nicholson, supra.

In September 2007, prior to the promulgation of the November 2007 
rating action, VA sent the appellant a letter informing him of 
the types of evidence needed to substantiate his increased rating 
claim and its duty to assist him in substantiating his increased 
rating claim under the VCAA.  The letter informed him that VA 
would assist him in obtaining evidence necessary to support his 
claims, such as medical records, records from other Federal 
agencies, etc.  He was advised, under 38 C.F.R. § 3.159(b)(1), 
that it is his responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  Additional notice 
letters were sent in October 2008, and April 2010.  In response, 
the appellant submitted written statements from his wife and 
coworkers/friends that described his problems with his right leg 
throughout the course of a day.

The appellant has had ample opportunity to respond/supplement the 
record and he has not alleged that notice in this case was less 
than adequate.  See Goodwin v. Peake, 22 Vet. App. 128, 137 
(2008) (holding that "where a claim has been substantiated after 
the enactment of the VCAA, the appellant bears the burden of 
demonstrating any prejudice from defective VCAA notice with 
respect to the downstream issues").  The United States Supreme 
Court has held that an error in VCAA notice should not be 
presumed prejudicial, and that the burden of showing harmful 
error rests with the party raising the issue, to be determined on 
a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 
(2009).  In this case, neither the Veteran nor his representative 
has alleged any prejudicial or harmful error in VCAA notice, and 
the Board finds, based the factors discussed above, that no 
prejudicial or harmful error in VCAA notice has been demonstrated 
in this case.

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a); 38 C.F.R. § 3.159(c), (d).  Here, VA and private 
medical treatment records have been associated with the claims 
file.  The appellant was afforded VA medical examinations in 
September 2007, March 2009, and June 2010.  A medical opinion is 
adequate when it is based upon consideration of the appellant's 
prior medical history and examinations and also describes the 
disability in sufficient detail so that the Board's "evaluation 
of the claimed disability will be a fully informed one."  Barr 
v. Nicholson, 21 Vet. App. 303, 311 (2007) (quoting Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  These examinations were 
conducted by a medical professional, and the associated reports 
reflect review of the appellant's prior medical history.  The 
examination reports included a report of the symptoms for the 
right leg radiculopathy disability and demonstrated objective 
evaluations.  The examiners were able to assess and record the 
condition of the appellant's right lower extremity neurological 
function.  Physical examinations were accomplished, including 
range of motion testing and EMG testing.

The Board finds that the September 2007, March 2009, and June 
2010 examination reports were sufficiently detailed with recorded 
history, impact on employment and daily life, and clinical 
findings.  In addition, it is not shown that any examination was 
in any way incorrectly conducted or that any VA examiner failed 
to address the clinical significance of the appellant's right 
lower extremity radiculopathy disability.  Further, the VA 
examination reports addressed the applicable rating criteria, and 
the post-remand examination of June 2010 substantially complied 
with the April 2010 directives in that the Veteran's VA treatment 
records had been obtained and associated with the claims file 
which was then reviewed by the examiner in conjunction with the 
examination.  The VA examiner addressed the questions of which 
nerves were impaired, the extent of the sciatic nerve impairment 
and how the right leg radiculopathy disability impacted the 
Veteran's occupational and social capacities.  See Stegall v. 
West, 11 Vet. App. 268 (1998).  

A Court or Board remand confers upon a veteran the right to 
substantial, but not strict, compliance with that order.  D'Aries 
v. Peake, 22 Vet. App. 97, 105 (2008).  As a result, the Board 
finds that additional development by way of another examination 
would be redundant and unnecessary.  See 38 C.F.R. § 3.326; 
38 C.F.R. § 3.327; Green v. Derwinski, 1 Vet. App. 121 (1991).  
Therefore, the Board concludes that the appellant was afforded 
adequate examinations.  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

Furthermore, the appellant was informed about the kind of 
evidence that was required and the kinds of assistance that VA 
would provide and he was supplied with the text of 38 C.F.R. 
§ 3.159.  The appellant did not provide any information to VA 
concerning available relevant treatment records that he wanted 
the RO to obtain for him that were not obtained.  He had 
previously been given more than one year in which to submit 
evidence after the RO gave him notification of his rights under 
the pertinent statute and regulations.

The appellant was provided with notice as to the medical evidence 
needed for increased evaluations for radiculopathy disabilities, 
as well as the assistance VA would provide.  Therefore, there is 
no duty to assist that was unmet and the Board finds no prejudice 
to the Veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been addressed 
by the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  Hence, no 
further notice or assistance to the appellant is required to 
fulfill VA's duty to assist the appellant in the development of 
the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 
143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

All relevant facts with respect to the right radiculopathy claim 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, another remand would serve 
no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a particular 
case; such adherence would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the Veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be avoided).

II.  The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the appellant's 
claim, the claim must be denied.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon an average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify the various disabilities.  
Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. §§ 3.102, 4.3, 4.7.  

In addition, the Board will consider the potential application 
of the various other provisions of 38 C.F.R., Parts 3 and 4, 
whether or not they were raised by the appellant, as well as the 
entire history of the appellant's disability in reaching its 
decision, as required by Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

The appellant contends that the severity of his claimed right 
lower extremity radiculopathy disability is not reflected in the 
currently assigned evaluation.  Where there is a question as to 
which of two disability evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

In the evaluation of service-connected disabilities the entire 
recorded history, including medical and industrial history, is 
considered so that a report of a rating examination, and the 
evidence as a whole, may yield a current rating which accurately 
reflects all elements of disability, including the effects on 
ordinary activity.  38 C.F.R. §§ 4.1, 4.2, 4.10, 4.41.  Evidence 
of the present levels of disability is found in the reports of 
private outpatient treatment records dated between May 2006 and 
June 2008; in the reports of VA outpatient treatment dated 
between January 2006 and July 2010; in the reports of the VA 
examinations conducted in September 2007, March 2009, and June 
2010; in written statements submitted by the appellant's wife and 
coworkers/friends dated in May and June of 2010; and in various 
written statements submitted by the appellant and his 
representative.  The appellant has also submitted copies of time 
sheets from his employer.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, are 
to be rated separately, and then all ratings are to be combined 
pursuant to 38 C.F.R. § 4.25.  One exception to this general 
rule, however, is the anti-pyramiding provision of 38 C.F.R. 
§ 4.14, which states that evaluation of the "same disability" 
or the "same manifestation" under various diagnoses is to be 
avoided.  In Esteban v. Brown, 6 Vet. App. 259 (1994), the Court 
held that the described conditions in that case warranted 10 
percent evaluations under three separate diagnostic codes, none 
of which had a rating criterion the same as another.  The Court 
held that the conditions were to be rated separately under 
38 C.F.R. § 4.25, unless they constituted the "same disability" 
or the "same manifestation" under 38 C.F.R. § 4.14.  Esteban, 
at 261.  The critical element cited was "that none of the 
symptomatology for any one of those three conditions [was] 
duplicative of or overlapping with the symptomatology of the 
other two conditions."  Id. at 262.  The Board notes that the 
appellant's orthopedic symptoms from the lumbar spine disability 
were addressed in its prior decision.

The neurologic rating guidelines are found at 38 C.F.R. Part 4; 
these direct consideration of, among other things, complete or 
partial loss of use of one or more extremities.  Reference is to 
be made to the appropriate bodily system of the schedule.  In 
rating peripheral nerve injuries, attention should be given to 
the relative impairment in motor function, trophic changes or 
sensory disturbances.  38 C.F.R. § 4.120.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale provided 
for injury of the nerve involved, with a maximum equal to severe 
incomplete paralysis.  Absent organic changes, the maximum rating 
will be moderate, unless sciatic nerve involvement is shown.  
38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, is usually characterized by a 
dull and intermittent pain, of typical distribution, so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124.

For disease of the peripheral nerves, the term "incomplete 
paralysis" when used with peripheral nerve injuries indicates a 
degree of lost or impaired function that is substantially less 
than that which is described in the criteria for an evaluation 
for complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be for 
the mild, or at most, the moderate degree.  The ratings for the 
peripheral nerves are for unilateral involvement, when bilateral 
the ratings are combined with application of the bilateral 
factor.  38 C.F.R. § 4.124a.

Review of the appellant's VA outpatient treatment records dated 
between January 2006 and September 2008 reveals that he reported 
experiencing tingling and numbness in the right leg.  He also 
reported episodes of the right leg giving way, and frequent 
falls.  He indicated that he worked as a machinist and that he 
had depleted his sick time due to back pain.  Physical 
examinations yielded observations of a slow gait with slight 
staggering and decreased strength in the lower extremities.

The appellant underwent a VA joints examination in September 
2007; he complained of radiation of the pain down to his feet, 
tingling and a numb sensation in his calves, giving way of his 
legs, stumbling often and falling approximately four times per 
week.  He said he had used all of his sick days, personal days 
and one week of vacation due to his back problems.  On physical 
examination, the appellant's gait was slow and wide-based.  He 
leaned on his cane for support.  He had algesia from the midcalf 
to the foot.  Straight leg raising was positive bilaterally.  
Strength was -5/5 in each of the lower extremities.  The examiner 
noted that EMG testing had identified radiculopathy in the S1 
distribution.  

Review of the appellant's private medical treatment records 
reveals that he sought treatment for low back pain that radiated 
into his lower extremities in May 2006.  He reported use of a 
TENS unit and indicated that his pain medication worked well.  
The pain was said to be exacerbated by activity.  The physician 
stated that there was no motor or sensory loss.  On physical 
examination, the appellant's lower extremities were normal.  In 
May 2007, the appellant complained of pain and numbness in his 
back, legs and feet.  He reported that he worked as an aircraft 
machinist which involved heavy lifting.  He also said that the 
pain interfered with his general activities, his work and his 
sleep.  The appellant stated that the back pain was continuous 
and that it averaged 6/10 in intensity.  He also said the pain 
was worse with prolonged sitting, standing or squatting.  On 
physical examination, the appellant exhibited an antalgic gait.  
Neurologic examination showed his sensory capacity to be 
moderately impaired bilaterally.  In January 2008, the appellant 
complained of low back pain; he was still working as a machinist.  
He also reported tingling of both feet and chronic low back pain.  
He said that he had noticed some weakness of both legs at times.  
On physical examination, the cross over leg test was negative 
bilaterally.  Straight leg raises were positive bilaterally.  The 
neurological examination was completely nonfocal except for low 
back pain and straight leg raises.  In March 2008, the appellant 
continued to complain of low back pain, but said he was still 
able to go to work with pain.  On physical examination, straight 
leg raising was equivocal.  There was questionable point 
tenderness.  There was no weakness.  Motor strength was normal.  
Sensory testing was normal.  In July 2008, the appellant sought 
treatment for low back pain.  On physical examination, there was 
no weakness; straight leg raises were positive bilaterally.  The 
appellant had normal motor strength and normal sensory testing.  

The appellant underwent private MRI testing in April 2008.  The 
results showed that the discs for segments L1-L4 were 
unremarkable.  At L4-L5, there was a central disc protrusion and 
mild posterior disc degenerative changes.  At L5-S1, there was an 
anular tear with an associated disc bulge to the right.  However, 
the disc material was not definitely contacting the right S1 
nerve root.  There were no paraspinal soft tissue abnormalities.  

The appellant underwent a private neurosurgical evaluation in 
June 2008, and he complained of low back pain radiating into his 
right buttock, leg and foot.  He said the pain caused 
difficulties with sleeping, sitting and standing.  He reported 
constant numbness and tingling and said that he had begun to fall 
frequently secondary to weakness in the legs.  He also said that 
he worked as an aircraft machinist and that he enjoyed cars, car 
shows and working on his 1964 Chevy truck in his free time.  On 
physical examination, motor testing was 5/5 in all muscle groups 
in the lower extremities, but he did have give-away weakness 
secondary to pain on the right.  Sensation was intact.  The 
appellant had an antalgic gait on the right.  The neurosurgeon 
recommended an epidural steroid injection.  The neurosurgeon also 
issued a lifting restriction on anything over 25 pounds and noted 
that the appellant might require frequent position changes.

The appellant underwent a VA medical examination in March 2009; 
the examining physician reviewed the claims file medical records.  
The appellant complained of constant radiation of a numbing 
sensation across his back.  He also reported very sharp shooting 
pain that radiated to his knees when he sneezed.  He said that he 
had been using a cane for two years for balance.  The appellant 
complained of right leg weakness.  The appellant was working as a 
machinist and he said that he missed two to three days of work 
per month due to his back.  He said that he could not walk long 
distances at work.  Otherwise, he had no limitations or 
restrictions in his occupational duties from the back 
disabilities.

On physical examination, the appellant walked with a slightly 
antalgic gait to the right lower extremity and he used a cane in 
his right hand.  Muscle mass, tone and strength were normal in 
the lower extremities.  The appellant's musculature was well-
developed with normal and symmetrical circumferences of the 
thighs and calves.  There were no pathologic reflexes.  The 
examiner said that the sensory exam was unreliable.  Straight leg 
raising was negative.  The examiner stated that the appellant had 
not experienced any incapacitation.

Review of the appellant's VA outpatient treatment records dated 
between September 2008 and July 2010 reveals an April 2009 
primary care clinic note in which the appellant was noted to have 
a slow and slightly staggered gait.  Lower extremity strength was 
3/5 bilaterally.  The next month, another primary care clinic 
note stated that the appellant exhibited a full range of motion 
of the lower extremities and that his extremity muscle strength 
was 5/5 bilaterally.  In July 2010, the appellant was afforded a 
neurology consultation; he underwent EMG testing.  Interpretation 
of the testing results was that there was electrophysiologic 
evidence of chronic lumbosacral radiculopathy (S1) and that the 
current findings were not significantly different from the prior 
study dated in December 2004.  

In June 2010, the appellant underwent a VA medical examination; 
the examiner reviewed the claims file.  The appellant reported 
that his symptoms had worsened since the March 2009 VA 
examination.  He reported that he was using a cane and complained 
of numbness and weakness in both legs, the right more than the 
left.  He said that his right leg dragged sometimes.  He denied 
functional loss due to weakness or numbness.  On physical 
examination, the lower extremities had normal muscle mass and 
tone.  There were no fasciculations or atrophy.  The 
circumferences of the appellant's calves were symmetrical.  
Strength testing showed evidence of give-away weakness.  Lower 
muscle strength was 5/5 and was evidenced by the appellant's 
movements in the office setting, getting on and off the 
examination table, squatting and standing from a low chair.  The 
sensory examination revealed diminished pinprick sensation in a 
stocking pattern up to the level of the dorsal thigh bilaterally.  
The appellant did not have any pathological reflexes.  Gait was 
antalgic on the right.  The examiner rendered a diagnosis of S1 
radiculopathy affecting the right lower extremity and noted the 
presence of pain, numbness and muscle weakness in the 
distribution of the S1 nerve root.  The examiner stated that the 
impairment was equivalent to mild incomplete paralysis.  The 
examiner further stated that there was no limitation of motion or 
function caused by the right lower extremity radiculopathy.  The 
examiner identified the sciatic nerve as the nerve affected by 
this radiculopathy.  The examiner further stated that the 
appellant did not suffer from tics or foot drop or atrophy.  

Potentially relevant diagnostic codes to rate neurologic 
disability in the lower extremities are located at 38 C.F.R. 
§ 4.124a.  These codes include Diagnostic Code (DC) 8520 (for the 
sciatic nerve), DC 8521 (for the external popliteal nerve/ common 
peroneal), DC 8522 (for the musculocutaneous nerve/superficial 
peroneal), DC 8523 (for the anterior tibial nerve/deep peroneal), 
DC 8524 (for the internal popliteal nerve/tibial), and DC 8529 
(for the external cutaneous nerve of the thigh).  For each of the 
codes, mild incomplete paralysis warrants a 10 percent evaluation 
at most and moderate incomplete paralysis warrants a 20 percent 
evaluation at most.

In this case, the June 2010 VA examiner identified the sciatic 
nerve as the source of the appellant's right lower extremity 
radiculopathy.  Thus, the appellant has been evaluated as having 
a 10 percent disability in his right lower extremity due to his 
lumbar spine radiculopathy under Diagnostic Code 8520 for the 
sciatic nerve.  The next higher, 20 percent, rating under DC 8520 
pertains to moderate incomplete paralysis; moderately severe 
incomplete paralysis warrants a higher 40 percent rating; and 
severe incomplete paralysis of the sciatic nerve with marked 
muscular atrophy warrants a 60 percent rating.  With complete 
paralysis of the sciatic nerve, which warrants an 80 percent 
rating, the foot dangles and drops, there is no active movement 
possible of muscles below the knee, and flexion of the knee is 
weakened or (very rarely) lost.  38 C.F.R. § 4.124a.


In light of the evidence indicative of radiculopathy of the 
appellant's right lower extremity that is mostly sensory in 
nature, and taking into account the appellant's reported symptom 
of numbness, pain and weakness, the Board believes that his right 
lower extremity symptomatology is most consistent with the 
currently assigned 10 percent evaluation for incomplete paralysis 
of the sciatic nerve, as rated under Diagnostic Code 8520.  The 
appellant's disability is clearly characterized by sensory 
disturbances.  For the right lower extremity, the Board finds 
that the degree of symptomatology resulting from the 
radiculopathy is only mild in degree.  Since there is no 
objective evidence of diminished muscle strength, motor deficits, 
limitation of motion, painful motion, or gait abnormality in the 
right lower extremity that is caused by the radiculopathy 
disability, it would not be reasonable to characterize the 
disability as equivalent to moderate, much less as equivalent 
severe incomplete paralysis of the lower extremity peripheral 
nerves.

Comparing the neurologic manifestations to the above rating 
criteria, the right lower extremity radiculopathy disability does 
not appear to be more than mild in nature.  As more than mild 
incomplete paralysis of the Veteran's right lower extremity due 
to the service-connected lumbar spine radiculopathy has not been 
demonstrated in the clinical evidence of record, the Board finds 
that the preponderance of the evidence is against an evaluation 
in excess of 10 percent the service-connected right lower 
extremity radiculopathy disability at all times within the appeal 
period.  

Accordingly, the record does not support a 20 percent rating for 
moderate incomplete paralysis in the right lower extremity at any 
time during the period of this appeal under any applicable 
Diagnostic Code discussed above.  The Board has considered the 
severity of the sciatic nerve radiculopathy that the appellant 
has in the right leg, which in this case was mild throughout the 
appellate period.  Also, there is no suggestion in the record 
that the Veteran's right leg radiculopathy equated to any 
disability greater than that contemplated by the 10 percent 
rating currently in effect.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
because the preponderance of the evidence is against the 
appellant's right leg radiculopathy claim, the benefit-of-the-
doubt doctrine is inapplicable.  See Ortiz v. Principi, 274 F.3d 
1361 (Fed. Cir. 2001).

In addition, based upon the guidance of the Court in Hart v. 
Mansfield, 21 Vet. App. 505 (2007), the Board has considered 
whether a staged rating is appropriate.  The Board has not found 
any variation in the appellant's right leg radiculopathy 
symptomatology or clinical findings that would warrant the 
assignment of any staged ratings in this case.

Notwithstanding the above discussion, an increased evaluation for 
the right leg radiculopathy disability could be granted if it 
were demonstrated that the disability presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1).  Given the appellant's complaints associated with 
employment, the Board has considered whether this case should be 
referred to the Director of the VA Compensation and Pension 
Service for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The record reflects that the appellant has not required any 
hospitalization for the service-connected disability at issue, 
and that the manifestations of the right leg disability are not 
in excess of those contemplated by the currently assigned 10 
percent rating.  Furthermore, although the appellant experiences 
occupational impairment, there is no indication in the record 
that the average industrial impairment from the right leg 
radiculopathy disability would be in excess of that contemplated 
by the assigned rating.  The Court has held that, "if the 
criteria reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required."  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  

The Board finds no evidence that the right radiculopathy 
disability presents such an unusual or exceptional disability 
picture as to require an extraschedular evaluation pursuant to 
the provisions of 38 C.F.R. § 3.321(b).  As discussed above, 
there are higher ratings available for this disability, but the 
required manifestations had not been shown in this case.  The 
Board further finds no evidence of an exceptional disability 
picture in regard to the right radiculopathy disability.  The 
appellant has not required any hospitalization for this 
disability; nor has he required any extensive treatment.  He has 
not offered any objective evidence of any symptoms due to this 
disability that would render impractical the application of the 
regular schedular standards.  The appellant reported that he had 
lost extensive time from work and proffered several time sheets 
to establish this.  However, examination of the time sheets does 
not give any indication of why the appellant took off from work, 
and it appears that most of the days he was off were not sick 
days and occurred in conjunction with holidays, other days off, 
and/or on Mondays and Fridays.  It does appear that he left work 
early on a couple of occasions, but again, the exact reason is 
not indicated on the time sheets.  In addition, his private 
neurosurgeon has indicated that the appellant is capable of 
lifting up to 25 pounds in his work environment.

Consequently, the Board concludes that referral of this case for 
consideration of an extraschedular rating for the right leg 
radiculopathy disability is not warranted in this case.  See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 9 
Vet. App. 337, 338-339 (1996) (when evaluating an increased 
rating claim, it is well established that the Board may affirm an 
RO's conclusion that a claim does not meet the criteria for 
submission for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1), or may reach such a conclusion on its own). 

In this case, the symptomatology described by the appellant and 
the clinical findings of record fit squarely within the criteria 
found in the relevant rating scheme for sciatic nerve 
disabilities.  In short, the rating criteria contemplate not only 
the appellant's symptoms but the severity of the right leg 
radicular disability.  For these reasons, referral for 
extraschedular consideration is not warranted for the right leg 
radiculopathy disability.

The Board acknowledges that the appellant, in advancing this 
appeal, believes that his disability has been more severe than 
the assigned disability rating reflects.  He maintains that he 
experiences problems with his work and daily activities that are 
due to the right leg radiculopathy disability.  His wife and his 
friends and coworkers have submitted written statements 
describing his difficulties with balance, getting up and 
standing, as well as pain in the right leg and buckling of the 
right leg.  Medical evidence is generally required to probatively 
address questions requiring medical expertise; lay assertions do 
not constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay 
assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of symptoms 
of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 
38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, supra.  See also Davidson 
v. Shinseki, 581 F.3d 1313 (Fed Cir. 2009).

The Board has carefully considered the Veteran's contentions.  In 
this case, however, the competent medical evidence offering the 
specialized determinations pertinent to the rating criteria are 
the most probative evidence with regard to evaluating the 
pertinent symptoms for the right leg radiculopathy disability on 
appeal.  In particular, the results of the EMG testing conducted 
in July 2010 were not significantly different from the results 
generated during the testing of December 2004.  The lay testimony 
has been considered together with the probative medical evidence 
clinically evaluating the severity of the right leg radiculopathy 
disability symptoms.  The preponderance of the most probative 
evidence does not support the assignment of any higher rating.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that 
a TDIU claim is part of an increased rating claim when such claim 
is raised by the record.  The Court further held that when 
evidence of unemployability is submitted at the same time that 
the Veteran is appealing the initial rating assigned for a 
disability, the claim for TDIU will be considered part and parcel 
of the claim for benefits for the underlying disability.  Id.  In 
this case, initial ratings are not at issue.  Furthermore, the 
appellant has not alleged unemployability and, as reflected by 
the June 2010 VA examination report, he was then working.  
Therefore, the Board finds that no further consideration of a 
TDIU award is warranted.



ORDER

An evaluation in excess of 10 percent for the appellant's right 
lower extremity radiculopathy disability is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


